Opinion by
Judge MacPhail,
On December 19, 1976, Urban Redevelopment Authority of Pittsburgh (URA) caused an advertisement to be inserted in several newspapers with respect to a 60 acre tract of land conveyed to it by the City of Pittsburgh. The advertisement read as follows:
*622Land formerly utilized by the City of Pittsburgh as water works property comprising eighty (80) acres on Freeport Road between Aspinwall and Fox Chapel is being sold for commercial development by the City of Pittsburgh through the Urban Redevelopment Authority! Twenty (20) acres are presently being developed by the new multi-million dollar . St. Margaret’s Hospital.
Proposals for private commercial development for the remaining sixty (60) acres will be accepted for review by the Urban Redevelopment Authority until March 1, 1977,
Jonnet Development Corporation (Jonnet) saw the advertisement and prepared a proposal which it submitted to URA prior to March 1, 1977.1
On May 26, 1977, Jonnet received a letter from the Director of the Department of City Development concerning the nature of the work to be done at the site and also stated that “the developer will be selected shortly.”
Subsequently, Jonnet was notified that URA had rejected all bids and that the matter would be re-advertised in due course.
Jonnet then brought an action in equity against the City of Pittsburgh and URA asking that the defendants be required to accept and approve its proposal and that URA be restrained from accepting additional proposals. A preliminary injunction was granted by the Court of Common Pleas of Allegheny County, but after a hearing on the merits, a final decree was entered dissolving the preliminary injunction and dismissing the case. This appeal followed.
Jonnet urges to us as it did to the trial court that URA had no authority to reject the proposals it had *623solicited, especially in view of the language in the letter from the Director of City Development. We can add nothing to the comprehensive opinion of Judge (now Senior Judge) McKenna who addressed and resolved those issues against Jonnet in an opinion dated September 5, 1978 and filed to No. G.D. 77-18456 in Equity in the Civil Division of the Court of Common Pleas of Allegheny County. Accordingly, the order appealed from by Jonnet is affirmed on that opinion.
Order
And Now, this 3rd day of June, 1980, the order of the Court of Common Pleas of Allegheny County, Civil Division, dated December 26, 1978, dismissing the exceptions to the opinion and order of the court dated September 5, 1978 is affirmed.

 Four proposals were submitted to URA, but Jonnet submitted the highest bid.